DETAILED ACTION
Specification
The amended specification was received on 5 January 2022.  This amended specification is acceptable.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the added language for the steps of performing the first and the second modification of the schedule of movement is not found in the prior arts of Chishti (‘400), Chishti (‘511) or Phan.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method including the steps of performing a first modification of the schedule of movement in response to the identifying, the first modification of the schedule of movement modifying whether or not at least one of the dental objects move during at least one of the treatment stages, and performing a second modification of the schedule of movement after the determining that the first modification does not avoid a collision, the second modification of the schedule of movement modifying whether or not at least one of the dental objects move during at least one of the treatment stages in combination with the elements set forth in the claim. 
Regarding claim 6
Therefore, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method including that the first modification includes delaying initial movement of the first of the dental objects in combination with the elements set forth in the claim. 
Regarding claim 9, in page 14 of the last Office action of 5 October 2021 was indicated that claim 9 included allowable subject matter that if rewritten in independent form would be allowed.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method including that the second modification includes one or more of: delaying initial movement of the first of the dental objects; and slowing or stopping movement of the first of the dental objects during one or more of the treatment stages following a previous one of the treatment stages during which the first of the dental objects moved in combination with the elements set forth in the claim. 
Regarding claim 10, in page 14 of the last Office action of 5 October 2021 was indicated that claim 10 included allowable subject matter that if rewritten in independent form would be allowed.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method including that the second modification includes: moving the first of the dental objects away from the respective route of the second of the dental objects; and moving the first of the dental objects toward its respective final position after the second of the dental 
Regarding claim 13, the added language for the steps of performing the first and the second modification of the schedule of movement is not found in the prior arts of Chishti (‘400), Chishti (‘511) or Phan.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method including the steps of performing a first modification to the schedule of movement to avoid a collision or obstruction between a first dental object and a second dental object of the dental objects on their respective routes, the first modification of the schedule of movement modifying whether or not at least one of the dental objects move during at least one of the treatment stages, and performing a second modification of the schedule of movement after determining that the first modification does not avoid the collision or obstruction, the second modification of the schedule of movement modifying whether or not at least one of the dental objects move during at least one of the treatment stages in combination with the elements set forth in the claim.
Regarding claim 15, the added language for the steps of performing the first and the second modification of the schedule of movement is not found in the prior arts of Chishti (‘400), Chishti (‘511) or Phan.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method including the step of recalculating at least one of the respective routes based on the first or second 
Regarding claim 18, the added language for the steps of performing the first and the second modification of the schedule of movement is not found in the prior arts of Chishti (‘400), Chishti (‘511) or Phan.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method including that the first modification or second modification includes:Page 8 of 12Application No. 16/723,706Attorney Docket No. 11353.018US5 Reply to Office Action dated: October 5, 2021Amendment dated: January 4, 2022moving the first dental object away from the respective route of the second dental object; stopping movement of the first of the dental objects; and moving the first dental object toward its respective final position after the second dental object has sufficiently traversed its respective route to avoid the collision in combination with the elements set forth in the claim.
Regarding claim 19, the added language for the steps of performing the first and the second modification of the schedule of movement is not found in the prior arts of Chishti (‘400), Chishti (‘511) or Phan.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a computer-implemented method including that the first modification or second modification includes: moving the first dental object away from the respective route of the second dental object; stopping movement of the first of the dental objects; and moving the first dental object toward its previous position in combination with the elements set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772